          Case 1:20-cv-11335-MLW Document 72-4 Filed 08/18/20 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


     MARIE BAPTISTE, MITCHELL MATORIN,
     and JONATHAN DAPONTE,

                                 Plaintiffs,
                                                         CIVIL ACTION
                            v.                           NO. 1:20-CV-11335-MLW

     MIKE KENNEALY, in his official capacity as
     Secretary of the EXECUTIVE OFFICE OF
     HOUSING AND ECONOMIC DEVELOPMENT,
     and CHARLES BAKER, in his official capacity as
     Governor of the Commonwealth of Massachusetts,

                                 Defendants.


                              AFFIDAVIT OF RAFAEL MARES


I, Rafael Mares, do hereby declare as follows:

1.       I am the Executive Director of The Neighborhood Developers (“TND”), a local
         community development corporation in Chelsea and Revere, also active in Everett. I have
         held this position since July 23, 2018.

2.       Prior to assuming my position at TND, I worked as an attorney on transportation and
         environmental justice issues at the Conservation Law Foundation (“CLF”). For 10 years,
         prior to joining CLF, I served as a clinical instructor and lecturer on law at the
         WilmerHale Legal Services Center of Harvard Law School, where I founded the Healthy
         Homes and Environmental Justice Project and practiced housing law, primarily in Boston
         Housing Court. I hold a J.D. from Harvard Law School and a B.S. in Integrated Natural
         Resources from the University of Vermont. I am admitted to the bar in the
         Commonwealth of Massachusetts and the U.S. District Court for the District of
         Massachusetts. Except where otherwise specified, I make this affidavit based upon my
         personal knowledge.

3.       TND is a community development corporation that preserves and produces
         affordable housing and promotes economic diversity, opportunity, and quality of
         life in the communities of Chelsea and Revere. TND is now also active in Everett.
         Our mission is to create strong neighborhoods that enable community members to




                                                 1
         Case 1:20-cv-11335-MLW Document 72-4 Filed 08/18/20 Page 2 of 6



       secure a stable home, achieve economic mobility, and determine their own future.

4.     TND owns and operates a number of affordable housing developments in Chelsea
       and Revere. TND oversees 375 units in Chelsea and 86 in Revere, for a total of
       461 affordable housing units. There are a total of 1,175 residents living in TND’s
       affordable housing developments.

5.     TND also leads CONNECT, an innovative partnership launched in 2012 that
       integrates economic mobility services across five providers. CONNECT’s
       services fall under four broad categories: housing and income stabilization, skill
       building, employment services, and financial capabilities. Over the past three
       years, CONNECT helped over 7,000 people set and achieve financial goals. In
       response to COVID-19, CONNECT has helped over 2,000 callers through a
       COVID-19 hotline that answers questions on how to access important necessities
       such as Supplemental Nutrition Assistance Program (“SNAP”) 1, unemployment
       benefits, federal stimulus checks, internet services, and Residential Assistance for
       Families in Transition (“RAFT”) 2. Sixty-eight percent of the calls received
       through our hotline have been in Spanish. TND also works with community
       partners, such as United Way and the Revere Teacher’s Union, to raise money to
       provide emergency assistance to benefit community members in need. So far, we
       have raised over $3.5M.

6.     Our separate Community Building program trains and supports leaders to advocate
       for themselves and their communities. It currently supports pandemic response
       efforts in Chelsea and Revere by making wellness calls to community members
       and recruiting volunteers to increase capacity at a local food pantry.

7.     The COVID-19 rate in Chelsea, MA is the highest in the Commonwealth. Chelsea’s
       population is burdened with high poverty rates. It also is home to a large number
       of immigrants without documentation, to a high number of households whose
       primary language is not English, and to a large percentage of employees in the
       service industry who are considered essential workers and are part of industries
       where physical distancing is not always possible.

8.     Data Smart City Solutions is a project housed at the Harvard Kennedy School’s
       Ash Center for Democratic Governance and Innovation that both works to support
       the adoption of data projects by local governments and researches the ways in which
       governments can use data to address civic problems. According to Data Smart, families

1
     SNAP is a nutrition assistance program that provides a monthly benefit to needy families in
     order to supplement their food budget. See 7 U.S.C. § 51.
2
     RAFT is state funding that provides short-term rental assistance to low-income families
     experiencing homelessness or at risk of becoming homeless.




                                                2
          Case 1:20-cv-11335-MLW Document 72-4 Filed 08/18/20 Page 3 of 6



        in Chelsea are doubling and tripling up in overcrowded, substandard housing,
        which can result in increased spreading of COVID-19. 3

9.      According to the latest Massachusetts data, the positive rate of infection in
        Chelsea is 79/1,000 population. 4

10.     We have learned through regular communications with tenants and wellness
        checks with tenants that, at our rental properties in Chelsea (375 units and 968
        residents), when compared with the positive test rate for the City as a whole, we
        have a vastly lower COVID-19 confirmed positive test rate of 8.26/1,000 people
        with 8 total cases.

11.     Residents at TND’s properties have a healthy, safe, and affordable home in which
        they are able to shelter in place with housing conditions that allow for social
        distancing and quarantining, if necessary. Residents at our properties who are
        essential workers and must leave to go to work therefore have a safe, healthy, and
        affordable home to which they can return. When a tenant tests positive for
        COVID-19 at one of our properties, our property management company arranges
        for a deep cleaning of the building and disinfects at least daily. Our resident
        services staff also reaches out to that household and offers assistance.

12.     Recent studies such as “Racial Equity in Housing in the Time of COVID-19”
        conducted by The Boston Foundation 5 and “How Cities Can use Housing Data to

3
      Katharine Robb, How Cities Can Use Housing Data to Predict COVID-19 Hotspots:
      Lessons from Chelsea, MA (June 17, 2020), accessible at
      https://datasmart.ash.harvard.edu/news/article/how-cities-can-use-housing-data-predict-
      covid 19-hotspots-lessons-chelsea-ma.
4
      The rate of infection is calculated using the most recent positive-case data from the
      Massachusetts Department of Public Health (which indicate that there are 3,106 positive
      cases in Chelsea (see https://www.mass.gov/doc/weekly-covid-19-public-health-report-
      august-5-2020/download), divided by the population of Chelsea (which is estimated at
      39,366). The population estimate is in turn based on research from the University of
      Massachusetts Donahue Institute, which is the data source used by the Massachusetts
      Bureau of Infectious Disease and Laboratory Sciences in calculating COVID-19 infection
      rates in cities and towns throughout the Commonwealth. See Susan Strate, et al. Small Area
      Population Estimates for 2011 through 2020, (October 2016), interactive data accessible at
      http://www.pep.donahue-institute.org/.
5
      Mark Melnik, et al., Racial Equity in Housing in the COVID-19 Era, (July, 14, 2020),
      accessible at https://www.tbf.org/-/media/tbf/reports-and-covers/gbhrc-2020-report-2-racial-
      equity.pdf.




                                                 3
          Case 1:20-cv-11335-MLW Document 72-4 Filed 08/18/20 Page 4 of 6



        Predict COVID-19 Hotpots: Lessons from Chelsea, MA” from Harvard University 6
        have shown that people forced to live in overcrowded homes, shelters, and other
        congregate facilities are likely to increase the spread of the virus in the
        community, as there is no ability to safely social distance from others or to isolate
        when one is infected.

13.     TND reached out to our tenants during the current pandemic as part of our effort
        to assure that COVID-19 transmission was minimized, both in our buildings and in
        the broader community.

14.     The comparatively low COVID-19 infection rate at our developments
        demonstrates that safe, healthy, and affordable housing works to protect
        households and public health.

15.     During this pandemic period, we have offered additional services to our residents
        and community members. In addition to the COVID-19 hotline referenced in
        paragraph 5, we also have made thousands of wellness calls and identified the
        leading challenges facing community members, including access to food,
        unemployment, and the inability to pay rent. We additionally created a fund to
        close the income gap many households face and have helped about 2,000
        households so far.

16.     The COVID-19 pandemic has shed a light on the critical role that healthy, safe,
        and affordable housing plays in assuring household and public health. There is no
        question that the eviction moratorium was the first step to stabilize the housing
        ecosystem. If people were forced out of their homes during the pandemic, they
        would face housing shortages, inability to pay for new housing (based on
        unemployment), and lack of shelter space. These dire circumstances would lead
        both to homelessness and to overcrowded and unsafe housing, each of which
        increases the risk of viral spread.

17.     It is my considered opinion, based on experience working in leadership positions
        in housing and community development and economic justice, that assuring
        healthy, safe, and affordable housing is the most effective way to stop the viral
        spread and assure community health.




6
      Katharine Robb, How Cities Can Use Housing Data to Predict COVID-19 Hotspots:
      Lessons from Chelsea, MA (June 17, 2020), accessible at
      https://datasmart.ash.harvard.edu/news/article/how-cities-can-use-housing-data-predict-
      covid 19-hotspots-lessons-chelsea-ma.



                                                 4
 Case 1:20-cv-11335-MLW Document 72-4 Filed 08/18/20 Page 5 of 6




I declare under the penalty of perjury that the foregoing is true and correct.

       Executed on August 17, 2020.


                                               /s/ Rafael Mares
                                                           Rafael Mares




                                          5
        Case 1:20-cv-11335-MLW Document 72-4 Filed 08/18/20 Page 6 of 6



                                 CERTIFICATE OF SERVICE

        I certify that this document, filed through the Court’s ECF system, will be sent
electronically to registered participants as identified on the Notice of Electronic Filing (NEF).


                                                      /s/ Jennifer E. Greaney
       August 18, 2020                                Jennifer E. Greaney
                                                      Assistant Attorney General




                                                 1
